In this case the chancellor has filed his opinion, in which he very fully and clearly reviews the evidence and applies the settled principles of law to the conclusions he has reached upon the issues of fact presented. We have likewise carefully reviewed the evidence in the light of the elaborate arguments presented by counsel, and we think the findings and decree of the chancellor should be affirmed.
The evidence is very voluminous, and sharply conflicting in some of its most material aspects. Much may be and has been plausibly said in impeachment of the chancellor's findings. For the satisfaction of counsel we would like to analyze and discuss the evidence in detail, but, in accordance with our present policy in deciding questions of fact (see Acts 1915, pp. 594, 595, § 3), we must simply announce our conclusion.
Let the decree of the chancery court be affirmed.
Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.